Citation Nr: 0510369	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for drug dependency.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD


L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1982 to November 1984.

This appeal arose from an October 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO) which denied the veteran's claim 
of entitlement to service connection for drug dependency. 

This appeal was previously before the Board of Veterans' 
Appeals (the Board) in March 2004 and was remanded, among 
other reasons, so that the veteran's request for a personal 
hearing could be honored.  In February 2004 the veteran 
testified at a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

The veteran became drug dependent in service, and he is 
currently drug dependent.


CONCLUSION OF LAW

As a matter of law, service connection is precluded for the 
veteran's drug dependence.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
drug dependence.  In essence, he contends that he became drug 
dependent during military service and that he should be 
compensated therefor.

Initial matter - the VCAA

In its March 18, 2004 remand, the Board instructed the agency 
of original jurisdiction to send the veteran a letter which 
complied with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107) (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, as part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On March 22, 2004 the VA Appeals Management Center (AMC) sent 
the veteran a letter to the veteran, with a copy to his 
accredited representative.  As explained immediately below, 
that letter fully complied with the provisions of the VCAA.  

In a section entitled "What the Evidence Must Show" the 
veteran was informed as to the general requirements for 
service connection.   [The specific law and regulations 
pertaining to misconduct had previously been provided to the 
veteran via the January 2001 statement of the case.]  In a 
section of the letter entitled "What is the Status of Your 
Appeal and How You Can Help", the AMC informed the veteran 
that VA was responsible for getting records from any Federal 
agency, and that VA would also make reasonable efforts to 
obtain, on the veteran's behalf, records not held by a 
Federal agency.  The veteran was instructed to provide enough 
information about his records so that VA could request them.  
Finally, the veteran was instructed as follows: "Please 
provide us with any additional evidence or information you 
may have pertaining to your claim."  [emphasis as in 
original]  This sentence was intended to, and in fact did, 
satisfy the requirement in 38 C.F.R. § 3.159(b) (2004) that 
VA must request that a claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Based on the specificity of the March 22, 2004 letter, the 
Board finds that the requirements of the VCAA, its 
implementing regulation, 38 C.F.R. § 3.159, and various 
decisions of the United States Court of Appeals for Veterans 
Claims (the Court), including Quartuccio, have been 
satisfied.  The Board further finds that the March 22, 2004 
letter from the AMC to the veteran satisfied the requirements 
of Stegall v. West, 11 Vet. App. 268 (1998) [RO compliance 
with a remand is not discretionary, and that if the RO fails 
to comply with the terms of a remand, another remand for 
corrective action is required]. 

In any event, notwithstanding the Board's previous remand, 
the Board believes that VCAA notice was not required in this 
case.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue of the veteran's claimed 
entitlement to service connection for drug dependency.  As 
will be explained below, the facts are not in dispute and the 
veteran's claim must be denied as a matter of law.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that this issue is not subject to the 
provisions of the VCAA.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).
However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. 
§§ 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 (January 16, 
1997). 

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2004).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability. 
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit further stated that compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

The facts in this case are not in dispute.  The veteran by 
his own admission incurred a drug habit during service.  This 
is verified in the service records.  By his own admission, he 
is currently drug dependent.  There is no objective 
verification of this, because he evidently does not seek 
counseling or treatment, but the Board has no reason to doubt 
the veteran's admission. 

The veteran contends that because his drug habit began in 
service, he should receive compensation therefor.  However, 
as has been discussed above, no disability compensation can 
be paid if a current disability is the result of a veteran's 
own willful misconduct, including the abuse of drugs.  See 38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2004); VAOPGPREC 2-97.  

The veteran filed his claim of service connection for drug 
dependency in June 1999, long after October 31, 1990, the 
date the OBRA changes went into effect.  Accordingly, service 
connection may not be granted.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. § 3.1(m) (2004); VAOPGCPREC 2-98. 

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for drug dependency.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
benefits sought on appeal are accordingly denied.

Additional comment

In a March 2004 written brief presentation, the veteran's 
accredited representative vaguely alluded to "a mental 
condition causing drug dependency".  There is, however, 
simply no competent evidence that such a psychiatric 
disability exists; 
or, if so, that such is either (1) related to he veteran's 
military service and 
(2) causative of the veteran's drug dependence.  As has been 
discussed above, the veteran was invited by the AMC later in 
March 2004 to provide any evidence which was relevant to his 
claim.  He has not indicated that he has a psychiatric 
disorder other than drug dependency, and he has not referred 
to any evidence to that effect.

If the veteran or his representative believe that he has an 
acquired psychiatric disability which was incurred in or due 
to his military service, and thus that the Federal Circuit's 
decision in Allen may arguably apply to his drug dependence, 
the proper course of action for them to take is to submit 
evidence to that effect to the RO. 



ORDER

Entitlement to service connection for drug dependency is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


